Exhibit 10.19
 
RMB Credit Limitation Contract
 
Contract No.: Jianshankaidai (2010)020
 
Type of Loan:
 
Borrower (Party A): SkyPeople Juice Group Co., Ltd.
 
Address: 16F, National Development Bank Building, No.2, Gaoxin 1st  RD,
High-Tech Zone, Xi'an, China 710075
 
Legal Representative (Chief Officer): Xue Hongke
 
Fax:
029-88377001                                                                  
Tel: 029-88377295
 
Lender (Party B): China Construction Bank of Hi-Tech Industrial Development
Zone, Xi'an Branch
 
Address: No.42 Gaoxin Road, Xi'an              Post Code: 710075
 
Chief Officer: Li Jun
 
Fax: 029-88321414                   Tel: 029-88321414
Whereas Party A applies to Party B for, and Party B agrees to provide Party A
with, a credit limitation contract (the “Contract”). Pursuant to relevant laws
and regulations and through consultation, Party A and Party B enter into this
Contract:
 
 
-1-

--------------------------------------------------------------------------------

 
 
Article 1. line of loan:
 
The line of the loan shall be RMB Nine Million Eight Hundred thousand (in words)
(the “Maximum Amount”).
                “line of loan” refers to balance of a loan principal which is
lended by Party A in a contracted period when the loan is effective. During the
availability period of  theloan, Party A could repeatedly use the line of the
loan. As long as the un-repaid loan principal under this contract have not
exceed the line of the loan, Party A could applies for the loan repeatedly
regardless of the amount and frequency. However, total amount of the applied
amount together with balance outstanding of un-repaid loan principal could not
exceed the line of loan.


Article 2. Availability Period
 
The Availability Period of the Contract shall commence from February 3, 2010 and
end on February 2, 2011 (the “Availability Period”). Party A’s obligation to
repay its indebtedness in respect to any individual Loan provided within the
Availability Period shall not be affected by the expiration of the Availability
Period even if the maturity date for such individual Loan comes after the
Availability Period expires.
 
Upon the expiration of the Availability Period, the Facility not drawn shall
become invalid automatically.
 
The term of each individual Loan means the period commencing from the date of
the drawing of such individual Loan and ending on the maturity date of such Loan
as provided for under this Contract.


Article 3. Drawing of the Facility
 
During the Availability Period and within the Maximum Amount of the Facility,
Party A can apply for Loans subject always to the formalities which shall be
completed by both Parties. The amount, interest rate, term and purpose of each
individual Loan shall be determined according to the Notice of Drawing issued by
Party B to Party A.
 
If any security provider has performed its obligations in accordance with any
security contract, the Facility shall decrease by the amount of principal which
has been repaid by such security provider.
 
The amount of each individual Loan shall be no less than RMB 1,000,000.00, and
its term shall be no shorter than 30 days, but no longer than 10 months.
 
Article 4. Interest Rate, Calculation and Payment of Interests and Fees
 
1. The annual interest rate applicable to each individual Loan shall be fixed at
5.31%.
 
2. Penalty Interest Rate
 
The annual interest rate shall be adjusted up to 100% if Party A does not
perform according to the agreement and the interest shall be calculated and paid
in accordance with relevant regulations of the People’s Bank of China.
 
3. The annual interest rate shall be adjusted to 50% for the overdue loan.
 
4. Interest Settlement
 
The interest rate shall be calculated and paid according to the fixed interest
rate, and the 20th day of each month shall be the date for the settlement of
interest.


 
-2-

--------------------------------------------------------------------------------

 

Article 5. Management Fee
 
Where Party A shall pay to Party B a Management Fee of RMB 19,600 in accordance
with this Contract, Party A has paid such Management Fee to Party B within 60
banking days after the execution of this Contract.
 
Article 6. Disbursement of the Loan
 
Application for Drawing of the Facility
 
1. Party A shall submit to Party B an Application for Drawing in advance. For
any individual Loan with an amount exceeding RMB 2,000,000.00, such Application
shall be submitted 5 banking days in advance. Party B shall determine whether or
not to provide Loans within 3 banking days after its receipt of such
Application.
 
2. Conditions Precedent to the Disbursement of the Loan
 
3. Subject to a waiver by Party B, Party B is not obliged to make any
disbursement to Party A unless the following conditions precedent have been
satisfied:
 
4. Party A has obtained and/or completed all approval, registration, delivery
and other necessary formalities relating to the Loan in accordance with relevant
laws and regulations; and
 
5. The security documents acceptable to Party B have become effective and remain
in full effect; and
 
6. No Event of Default specified in this Contract has occurred; and
 
7. The Application for Drawing has been verified and approved by Party B; and
 
8. Other conditions precedent:
During the contract effective period, Party A promise that all the offering
proceeds received from its oversea parent company will  be collected and settled
by Party B
 
Article 7. Repayment
 
Principle of Repayment
 
1. Any repayment by Party A under this Contract shall be made in accordance with
the principle that the interest shall be paid before the repayment of any
principal.
 
2. Interest Payment
 
3. Party A shall pay to Party B the due interest on the Interest Payment Date.
The first interest payment shall be made on the first Interest Payment Date
after the Disbursement of the Loan. Upon the maturity date for the Loan, Party A
shall pay in full all the unpaid interest together with the principal.
 
4. Party A shall repay the principal in accordance with the Principal Repayment
Schedule set forth in the Notice of Drawing.
 
Method of Repayment
 
1. Party A shall deposit into its account with Party B such funds as sufficient
to repay the amount due to Party B before each Repayment Date specified in this
Contract, and shall automatically transfer such funds to Party B for repayment;
or Party A shall transfer a sufficient amount from its other accounts to make
such repayment on the aforementioned Repayment Date. If Party A fails to repay
any indebtedness punctually, Party B has the right to directly debit for the
corresponding amount any account opened by Party A with any branch or office of
China Construction Bank.
 
 
-3-

--------------------------------------------------------------------------------

 


2. Party A may prepay the interest with prior notice to Party B.
 
3. Party A shall submit to Party B a written application [10] banking days in
advance of any prepayment. Party A may prepay all or any part of the principal
subject to Party B’s consent to such application.
 
4. In the case of prepayment of the principal, the interest shall be calculated
on the basis of the actual number of days elapsed and at the interest rate set
forth in Article 4 of this Contract.
 
5. In the case of prepayment of the principal, Party B is entitled to demand of
Party A a compensation fee calculated in accordance with the following formula:
 
6. Compensation Fee = Prepayment Amount × 1‰ × Number of Days of Prepayment
 
7. Where any individual Loan shall be repaid in installments and Party A prepays
part of the principal, such prepayment shall be effected in a reverse order of
the Repayment Schedule. The interest on the outstanding indebtedness after such
prepayment shall still be calculated at the interest rate as specified in this
Contract.
 
Article 8. Rights and Obligations of Party A
 
1.Party A has the right to require Party B to keep in confidence relevant
financial information and trade secrets relating to production and operation of
Party A unless otherwise provided by laws and regulations.
 
2. Party A shall provide relevant financial information and information relating
to production and operation as required by Party B and shall be responsible for
the authenticity, integrity and validity of such information.
 
3. Party A undertakes that all settlements and deposits relating to the Loan
shall be conducted through its accounts opened with Party B or Party B’s
relevant branch.
 
4. Party A shall assist in and accept Party B’s inspection and supervision of
its production, operation, financial activities and utilization of the Loan.
 
5. Party A shall utilize the Loan for the purpose as provided for hereunder.
 
6. Party A shall punctually repay the principal and interest in accordance with
this Contract.
 
7. Party A or its investors shall not transfer any funds or assets in order to
evade the indebtedness owed to Party B.
 
8. Party A shall give Party B a prior written notice for Party B’s consent if
Party A intends to provide security for any third party during the term of this
Contract and such security may affect Party A’s ability to make repayment under
this Contract.
 
9. Party A shall promptly arrange for new security(ies) satisfactory to Party B
where the Guarantor in respect of this Contract ceases or suspends production;
its corporate registration is canceled, or business license revoked; it is
bankrupt or dissolved; it is operating at a loss; or any other negative change
has occurred, and such aforementioned incidents result in loss or partial loss
of the Guarantor’s ability to secure the Loan, or where the mortgaged or pledged
property(ies) for securing the Loan depreciate(s) or is (are) damaged or
destroyed.
 
10. Party A shall promptly inform Party B of any relevant changes during the
term of this Contract, including without limitation its business name, legal
representative (or chief officer), registered office, business purpose or
registered capital.

 
-4-

--------------------------------------------------------------------------------

 
 
11. Where Party A intends to carry out activity(ies) during the term of this
Contract which may have an impact on the realization of Party B’s rights
hereunder, Party A shall give Party B a [30] banking days prior written notice
for its consent to such intended activity(ies) and shall further take sufficient
measures to safeguard the repayment of the indebtedness under this Contract and
arrange for security in accordance with Party B’s instructions. The
aforementioned activities shall include without limitation contracting, leasing,
transformation to a stock company, forming an economic association with another
enterprise, consolidation, merger, division, setting up a joint venture,
application for suspension of production or for winding up or for bankruptcy.
  
12. Party A shall promptly inform Party B in writing, take sufficient measures
to safeguard the repayment of the indebtedness under this Contract and arrange
for security(ies) in accordance with Party B’s instructions if there has
occurred to Party A incident(s) during the term of this Contract that may have
substantially negative effects on Party B’s performance of its obligations
hereunder. The aforementioned incidents shall include without limitation the
following: Party A ceases or suspends production; its corporate registration is
canceled, or business license revoked; its legal representative or high-ranking
officers are involved in illegal activities; it is involved in litigation with a
major impact; great difficulties arise in respect to its production or
operation; or its financial standing deteriorates.
 
13. Party A shall bear all fees and expenses in connection with this Contract
and the security(ies) for this Contract including without limitation fees and
expenses in respect to legal services, insurance, evaluation, registration,
storage, authentication and notarization.
 
Article 9. Rights and Obligations of Party B
 
1. Party B is entitled to have access to information about the production,
operation, and financial activities of Party A, and to require Party A to
provide financial information and documents in respect to its production and
operation.
 
2. If the credit rating of Party A declines, Party B is entitled to adjust or
even cancel the Facility which is otherwise available.
 
3. Party B is entitled to debit any account opened by Party A with any branch or
office of China Construction Bank for any amount due to Party B under this
Contract.
 
4. Party B shall disburse the Loan to Party A in accordance with this Contract,
except for any delay caused by Party A.
 
5. Party B shall keep in confidence financial information and trade secrets in
relation to production and operation of Party A unless otherwise required by
laws or regulations.
 
Article 10. Liabilities for Default
 
Events of Default
 
Events of Default by Party A 
 
(I) Party A fails to provide true, complete and valid financial information, or
information relating to its production and operation or other relevant documents
as required by Party B.
 
(II) Party A fails to utilize the Loan for the purpose agreed by the Parties.
 
(III) Party A fails to repay punctually the principal and/or interest.
 
(IV) Party A refuses Party B’s demand for supervision and/or inspection over the
utilization of the Loan or hinders Party B from doing so.

 
-5-

--------------------------------------------------------------------------------

 


(V) Party A transfers or misappropriates funds or assets in order to evade the
indebtedness.
 
(VI) Party A’s operational and financial conditions deteriorate and as a result
it is unable to repay its indebtedness upon maturity; or it is involved or
likely to be immediately involved in litigation or arbitration with a major
impact or other legal disputes, and any of the aforementioned incidents in Party
B’s judgment may or has affect(ed) or impair(ed) Party B’s rights and interests
hereunder.
 
(VII) Any other indebtedness owed by Party A has affected or may affect its
performance of the obligations to Party B hereunder.
 
(VIII) Party A fails to repay any other indebtedness due to China Construction
Bank upon maturity.
 
(IX) Party A carries out activity(ies) during the term of this Contract which
may change its operational or managerial modes or equity structure and which in
Party B’s sole judgment may affect or has affected the rights and interests of
Party B hereunder. The aforementioned activities shall include without
limitation contracting, leasing, transformation to a stock company, forming an
economic association with another enterprise, consolidation, merger, division or
setting up a joint venture.
 
(X) Other events which Party B believes will affect the realization of its
rights under this Contract.
 
(XI) Party A fails to perform or comply with any of its other obligations
hereunder.
 
(2) Any of the following events in relation to the Guarantor for this Contract
shall be deemed as an event of default by Party A unless Party A provides new
security in favor of, and satisfactory to, Party B:
 
(I) During the term of this Contract, there occurs to the Guarantor such
incident(s) as may affect its ability to act as a joint and several liability
guarantor. Such incidents shall include without limitation contracting, leasing,
consolidation, merger, setting up a joint venture, division, forming an economic
association with another enterprise, transformation to a stock company,
bankruptcy and dissolution.
 
(II) The Guarantor provides beyond its capacity any security for any third
party.
 
(III) The Guarantor loses or may lose its capability to act as a guarantor.
 
(IV) Other events of default by the Guarantor as provided for in the guarantee
contract.
 
(3) Any of the following events in relation to the Mortgager for this Contract
shall be deemed as an event of default of Party A unless Party A provides new
security in favor of, and satisfactory to, Party B:
 
(I) The Mortgager fails to effect or maintain insurance for the mortgaged
property, or fails to dispose of insurance proceeds in accordance with the
mortgage contract upon occurrence of any insured event.
 
(II) The Mortgager fails to dispose of proceeds of compensation in accordance
with the mortgage contract, where the mortgaged property is damaged or destroyed
or its value decreases as a result of the act of any third party.
 
(III) The Mortgager transfers, leases, re-mortgages or disposes of by any other
means the mortgaged property without Party B’s written consent.
 
(IV) The Mortgager fails to handle the proceeds of the disposal of the mortgaged
property in accordance with the mortgage contract, although such disposal is
effected with Party B’s consent.

 
-6-

--------------------------------------------------------------------------------

 
 
(V) The Mortgager fails to restore the value of the mortgaged property promptly,
or fails to provide other security acceptable to Party B, where the mortgaged
property is damaged, destroyed or decreases in value, which may affect the
repayment of the indebtedness hereunder.
 
(VI) Other events of default by the Mortgager provided for in the mortgage
contract.
 
(4) Any of the following events in relation to the Pledger for this Contract
shall be deemed as an event of default by Party A unless Party A provides new
security in favor of, and satisfactory to, Party B:
 
(I) The Pledger fails to effect or maintain insurance for the pledged property,
or fails to dispose of insurance proceeds in accordance with the pledge contract
upon occurrence of any insured event.
 
(II) The Pledger fails to dispose of the proceeds of compensation in accordance
with the pledge contract, where the pledged property is damaged or destroyed or
its value decreases as a result of the act of any third party.
 
(III) The Pledger fails to handle the proceeds of disposal of the pledged
property in accordance with the pledge contract although such disposal is
effected with the consent of Party B.
 
(IV) The Pledger fails to restore the value of the pledged property promptly, or
fails to provide other security acceptable to Party B where the pledged property
is damaged, destroyed or decreases in value, which may have an impact on the
repayment of the indebtedness hereunder.
 
(V) Other events of default by the Pledger provided for in the pledge contract.
 
(5) Any of the following shall constitute an Event of Default by Party A unless
Party A provides new security as required by Party B: the security documents or
other securities do not take effect, or are void or rescinded, or the security
provider totally or partially loses its capacity to secure the indebtedness or
refuses to perform its obligations.
 
Remedies
 
If any Event of Default in item (1) to (5) above occurs, Party B is entitled to
enforce its rights hereunder by taking one or more of the following measures:
 
1. Party B is entitled to adjust, cancel or suspend the Facility or to adjust
the Availability Period.
 
2. Party B is entitled to cease Disbursement of the Loan, to accelerate
forthwith the Loan, and to require Party A to repay forthwith all principal,
interest and fees.
 
3. Party B is entitled to liquidated damages of [10]‰ of the outstanding
principal.
 
4. Where Party A fails to repay the Loan upon maturity, Party A shall pay
interest and compound interest on the principal and interest which are not
punctually repaid (including all or part of the principal and interest which are
accelerated by Party B) at the overdue interest rate stipulated by the People’s
Bank of China and in accordance with the interest payment provisions set out in
this Contract.
 
5. In the event that Party A fails to utilize the Loan for the purpose set forth
in this Contract, Party A shall pay default interest on the misappropriated part
of the Loan in accordance with relevant regulations of the People’s Bank of
China.
 
6. Party B is entitled to debit any account in any currency opened by Party A
with any branch or office of China Construction Bank for any amount payable by
Party A under this Contract.
 
7. Party B is entitled to enforce its security rights.
 
 
-7-

--------------------------------------------------------------------------------

 

8. Party B is entitled to require Party A to provide new security(ies)
satisfactory to Party B.
 
9. Party B is entitled to terminate this Contract.
 
Article 11. Amendment to this Contract
 
Upon taking effect of this Contract any Party intending to amend this Contract
shall notify the other Party promptly and a written agreement shall be executed
if the Parties so agree, unless otherwise provided in this Contract or in any
other agreement.
 
Article 12. Miscellaneous
 
  (1) Party A declares that there is no violation of laws and regulations on
environment protection, energy-savings and ejection-decreasing, and environment
pollution reducing in the process of contract-making, and also promises that
after the contract has been signed，Party A will strictly abide by relevant laws
and regulations on environment protection, energy-savings and
ejection-decreasing, and environment pollution reducing; or
 
(2) If the aforesaid declaration is found to be false or promises have not been
kept, or certain energy consumption and environmental pollution risks happen to
Party A, Party B has the right to terminate the credit to Party A（including,
without limitation, to refusal to grant loans，to provide financing，to issue
guarantee or L/C or acceptance bill of Bank), or to declare the debt obligation
(including, without limitation, to loans, financing, money advanced which
occurred or might occur) to expire in advance，or to take other remedies granted
by laws or contractually agreed upon; or
 
  (3) Both Parties agree to apply to the notarization institutions for
enforceable notarization over this contract. If there is an overdue loan or any
other event of default on Party A  or the Guarantor does not perform the
obligations, the lender has the rights to apply to the notarization agency,
which has notarized this contract, for executive certificate. Together with the
notarial deed, the lender could apply for execution to the PRC jurisdiction
court, and Party A should accept the enforceable execution.
  (4)
                                                                             ;
 
Article 13. Dispute Resolution
 
Any dispute arising out of or in connection with this Contract shall be settled
through friendly consultation. If no agreement is reached through such friendly
consultation, such dispute shall be settled in accordance with Resolution（1）of
the following:
 
(1) Instituting legal proceedings with the People’s Court in the location of
Party B.
 
(2) Submitting the disputes to Arbitration Commission (the venue for such
arbitration shall be __________), which shall be conducted in accordance with
the arbitration rules in effect as of the date of submission. The arbitration
award shall be final and binding on both Parties.
 
The Parties shall perform this Contract in accordance with the undisputed parts
during the course of such legal proceedings or arbitration.
 
Article 14. Effectiveness
 
This Contract shall take effect upon the execution by the legal representative
(chief officer) or authorized representative of Party A and by the chief officer
or authorized representative of Party B with the company seals of both Parties
affixed.
 
 
-8-

--------------------------------------------------------------------------------

 

Article 15. This Contract Shall be Made in [5] Counterparts
 
All documents created within the Availability Period and within the Maximum
Amount of the Facility which underlies the debtor-creditor relationship between
the Parties (including but not limited to Application for Drawing, Notice of
Drawing and or certificates and documents) are integral parts of this Contract.
 
Article 16. Representations
 
1. Party A is fully informed and aware of the business purposes and powers of
Party B.
 
2. Party A has read all the terms of this Contract and Party B has given
explanation as required by Party A. Party A hereby acknowledges that it fully
understands all terms of this Contract and the corresponding legal consequences
thereof.
 
3. Party A has the right and power to execute this Contract.


 




 
Party A: SkyPeople Juice Group Co., Ltd.
 
Legal Representative (or Chief Officer) or Authorized Representative
(Signature):
 
/s/: Xue Hongke
 
Date: 2/3/2010
 
Party B: Hi-Tech Industrial Development Zone, Xi'an branch of China Constuction
 
Bank
 
Chief Officer or Authorized Representative (Signature): /s/: Li Jun
 
Date: 2/3/2010